Exhibit 10.19

 

LOGO [g33017g96v68.jpg]      Metabasis Therapeutics, Inc.      11119 North
Torrey Pines Road      La Jolla, California 92037 September 12, 2006     

 

T 858 587 2770   F 858 458 3504

     www.mbsis.com

Barry Gumbiner, M.D.

221 Coldspring Court

Franklin Township, NJ 08873

Dear Barry:

The purpose of this letter is to provide you with an addendum to the terms set
forth in your offer letter dated September 6, 2006. In addition to the offer of
employment with the same benefits and policy guidelines set forth in your
original offer letter, the following terms will be added.

In addition to the relocation summary, Metabasis will agree to pay up to 2 trips
to New Jersey to oversee the sale and close of your home and move of your
household goods. In addition, we will pay for your rental car while in New
Jersey and from the time you arrive in San Diego until your own automobile is
delivered.

Per your professional expenses, Metabasis will pay your membership in at least
three professional societies of your choice. Metabasis will also pay for up to 2
state medical licenses. Additionally, Metabasis agrees to let you take up to one
half day of each week to work in a clinic and will pay for your malpractice
insurance if this is not provided by the clinic.

According to our current stock options guidelines, you will be eligible to
receive up to 33,450 options each year based on your performance. Please find
the Stock Option Agreement attached to this document.

To formally record your acknowledgement of this addendum, please sign below and
return one original of this letter to me as soon as possible.

Sincerely,

LOGO [g33017g56q57.jpg]

Howard Foyt, M.D., Ph.D.

Vice President, Clinical Development

 

LOGO [g33017g20m37.jpg]

 

    

9-19-06

Barry Gumbiner, M.D.      Date